—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Rohl, J.), dated September 18, 1996, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The infant plaintiff, who is the defendants’ granddaughter, fell and hit her head on the ledge of the fireplace in the den of the defendants’ home. It was undisputed that the infant plaintiff fell when she tripped on or bumped into a steamer trunk which the defendants used as a coffee table. The infant plaintiffs mother brought this action against the grandparents, alleging that the trunk constituted a dangerous or defective condition.
The defendants made out a prima facie case for summary judgment. In opposition, the plaintiffs failed to submit any evidence that there was some feature of the trunk, defective or otherwise, which constituted a dangerous condition or a trap. Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment (see, Jackson v Supermarkets Gen. Corp., 214 AD2d 650; Melton v E.P.S. Hair Design, 202 AD2d 649; Varrone v Dinaro, 209 AD2d 508). Miller, J. P., Sullivan, Santucci and Lemer, JJ., concur.